  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 1 of 13 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. _____________
                                                     )
         v.                                          )   CLASS ACTION
                                                     )
 WILDHORSE RESOURCE                                  )   JURY TRIAL DEMANDED
 DEVELOPMENT CORPORATION,                            )
 ANTHONY BAHR, BRIAN A. BERNASEK,                    )
 JONATHAN M. CLARKSON, SCOTT                         )
 GIESELMAN, JAY C. GRAHAM, DAVID                     )
 W. HAYES, STEPHANIE C.                              )
 HILDEBRANDT, GRANT E. SIMS,                         )
 MARTIN W. SUMNER, TONY R. WEBER,                    )
 CHESAPEAKE ENERGY CORPORATION,                      )
 and COLEBURN INC.,                                  )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 30, 2018 (the

“Proposed Transaction”), pursuant to which WildHorse Resource Development Corporation

(“WildHorse” or the “Company”) will be acquired by Chesapeake Energy Corporation (“Parent”)

and Coleburn Inc. (“Merger Sub,” and together with Parent, “Chesapeake Energy”).

       2.      On October 29, 2018, WildHorse’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger with Chesapeake

Energy (the “Merger Agreement”). Pursuant to the terms of the Merger Agreement, WildHorse’s
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 2 of 13 PageID #: 2




stockholders will receive either 5.989 shares of Parent common stock or 5.336 shares of Parent

common stock and $3.00 in cash for each share of WildHorse they own.

       3.      On December 26, 2018, defendants filed a proxy statement/prospectus (the

“Prospectus”) with the United States Securities and Exchange Commission (the “SEC”) in

connection with the Proposed Transaction.

       4.      The Prospectus, which scheduled a stockholder vote on the Proposed Transaction

for January 31, 2019, omits material information with respect to the Proposed Transaction, which

renders the Prospectus false and misleading. Accordingly, plaintiff alleges herein that defendants

violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “1934 Act”) in

connection with the Prospectus.

                                  JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of WildHorse common stock.




                                                  2
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 3 of 13 PageID #: 3




       9.      Defendant WildHorse is a Delaware corporation and maintains its principal

executive offices at 9805 Katy Freeway, Suite 400, Houston, Texas 77024. WildHorse’s common

stock is traded on the NYSE under the ticker symbol “WRD.” WildHorse is a party to the Merger

Agreement.

       10.     Defendant Anthony Bahr is President and a director of the Company.

       11.     Defendant Brian A. Bernasek is a director of the Company.

       12.     Defendant Jonathan M. Clarkson is a director of the Company.

       13.     Defendant Scott Gieselman is a director of the Company.

       14.     Defendant Jay C. Graham is Chief Executive Officer and Chairman of the Board of

the Company.

       15.     Defendant David W. Hayes is a director of the Company.

       16.     Defendant Stephanie C. Hildebrandt is a director of the Company.

       17.     Defendant Grant E. Sims is a director of the Company.

       18.     Defendant Martin W. Sumner is a director of the Company.

       19.     Defendant Tony R. Weber is a director of the Company.

       20.     The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.     Defendant Parent is an Oklahoma corporation and a party to the Merger Agreement.

       22.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                              CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of WildHorse (the “Class”). Excluded from the Class are defendants herein and any




                                                  3
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 4 of 13 PageID #: 4




person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        24.     This action is properly maintainable as a class action.

        25.     The Class is so numerous that joinder of all members is impracticable. As of

October 26, 2018, there were approximately 101,996,339 shares of WildHorse common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        26.     Questions of law and fact are common to the Class, including, among others: (i)

whether defendants violated the 1934 Act; and (ii) whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        27.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        28.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        29.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.




                                                  4
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 5 of 13 PageID #: 5




                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       30.    WildHorse is an independent oil and natural gas company focused on the

acquisition, exploration, development, and production of oil, natural gas, and NGL properties

primarily in the Eagle Ford Shale and Austin Chalk in East Texas.

       31.    On October 29, 2018, WildHorse’s Board caused the Company to enter into the

Merger Agreement with Chesapeake Energy.

       32.    Pursuant to the terms of the Merger Agreement, WildHorse’s stockholders will

receive either 5.989 shares of Parent common stock or 5.336 shares of Parent common stock and

$3.00 in cash for each share of WildHorse they own.

       33.    According to the press release announcing the Proposed Transaction:

        Chesapeake Energy Corporation (NYSE:CHK) and WildHorse Resource
       Development Corporation (NYSE:WRD) today jointly announced that Chesapeake
       has entered into a definitive agreement to acquire WildHorse, an oil and gas
       company with operations in the Eagle Ford Shale and Austin Chalk formations in
       southeast Texas, in a transaction valued at approximately $3.977 billion, based on
       yesterday’s closing price, including the value of WildHorse’s net debt of $930
       million as of June 30, 2018. At the election of each WildHorse common
       shareholder, the consideration will consist of either 5.989 shares of Chesapeake
       common stock or a combination of 5.336 shares of Chesapeake common stock and
       $3 in cash, in exchange for each share of WildHorse common stock. The transaction
       was unanimously approved by the Board of Directors of each company.

       The acquisition of WildHorse expands Chesapeake’s oil growth platform and
       accelerates progress toward its strategic and financial goals of enhancing margins,
       achieving sustainable free cash flow generation, and reducing net debt to EBITDA
       ratio. . . .

       Upon closing, Chesapeake shareholders will own approximately 55% of the
       combined company, and WildHorse shareholders will own approximately 45%,
       depending on the consideration elected. Prior to closing, WildHorse will designate
       two individuals, presently expected to be Jay Graham and current WildHorse
       Director David Hayes to be added to Chesapeake’s Board of Directors. R. Brad
       Martin and Doug Lawler will continue to serve as Chesapeake’s Chairman of the
       Board of Directors and President, Chief Executive Officer and Director,



                                               5
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 6 of 13 PageID #: 6




        respectively.

        Investment funds managed by NGP Energy Capital Management, LLC,
        collectively WildHorse’s largest shareholder, have entered into a voting and
        support agreement in support of the transaction. . . .

        Chesapeake expects to finance the cash portion of the WildHorse acquisition, which
        is expected to be between $275 million and approximately $400 million, through
        its revolving credit facility. The transaction, which is subject to shareholder
        approvals from both companies and customary closing conditions and regulatory
        approvals, is expected to close in the first half of 2019.

The Prospectus Omits Material Information, Rendering It False and Misleading

        34.     Defendants filed the Prospectus with the SEC in connection with the Proposed

Transaction, which scheduled a stockholder vote on the Proposed Transaction for January 31,

2019.

        35.     As set forth below, the Prospectus omits material information with respect to the

Proposed Transaction, which renders the Prospectus false and misleading.

        36.     First, the Prospectus omits material information regarding the Company’s and

Chesapeake Energy’s financial projections, as well as the analyses performed by the Company’s

financial advisors in connection with the Proposed Transaction, Tudor, Pickering, Holt & Co.

(“TPH”) and Morgan Stanley & Co. LLC (“Morgan Stanley”) (together, the “Financial Advisors”).

        37.     With respect to the Company’s financial projections, the Prospectus fails to

disclose, for all sets of projections: (i) all line items used to calculate EBITDAX; (ii) all line items

used to calculate leveraged free cash flow; and (iii) a reconciliation of all non-GAAP to GAAP

metrics.

        38.     With respect to Chesapeake Energy’s financial projections, the Prospectus fails to

disclose: (i) all line items used to calculate EBITDA; (ii) all line items used to calculate operating

cash flow; and (iii) a reconciliation of all non-GAAP to GAAP metrics.




                                                   6
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 7 of 13 PageID #: 7




           39.   With respect to the Financial Advisors’ Discounted Cash Flow Analyses, the

Prospectus fails to disclose: (i) the standalone unlevered cash flows expected to be generated by

each of WildHorse and Chesapeake Energy and all underlying line items; (ii) the individual inputs

and assumptions underlying the unlevered discount rates ranging from 8.0% to 10.0%; (iii) the

terminal values for WildHorse and Chesapeake Energy; (iv) the Financial Advisors’ basis for

applying EBITDAX multiples ranging from, in the case of WildHorse, 3.5x to 5.5x, and in the

case of Chesapeake Energy, 5.0x to 7.0x; and (v) the net debt of WildHorse and Chesapeake

Energy.

           40.   With respect to the Financial Advisors’ Net Asset Value Analysis, the Prospectus

fails to disclose: (i) unlevered free cash flows and all underlying line items; (ii) the individual

inputs and assumptions underlying the discount rates ranging from 8.0% to 10.0%; (iii) the cash

flows generated by the estimated proved reserves, unproved reserves, and undeveloped

hydrocarbon resources; (iv) the future estimated effects of hedging; (v) the future estimated effects

of general and administrative expense and income taxes; and (vi) net debt.

           41.   With respect to the Financial Advisors’ Selected Transaction Analysis, the

Prospectus fails to disclose the individual multiples and financial metrics for the transactions

observed by the Financial Advisors in the analysis.

           42.   With respect to the Financial Advisors’ Accretion/Dilution Analysis, the

Prospectus fails to disclose the extent to which the Proposed Transaction would be accretive to

WildHorse’s estimated cash flow per share for years-end 2019 through 2023.

           43.   With respect to the Financial Advisors’ Equity Research Analysts’ Price Targets

analysis, the Prospectus fails to disclose the individual price targets and sources of such price

targets.




                                                 7
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 8 of 13 PageID #: 8




        44.        With respect to the Financial Advisors’ Implied Offer Premia analysis, the

Prospectus fails to disclose the premiums for the transactions observed by the Financial Advisors

in the analysis.

        45.        The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

        46.        Second, the Prospectus omits material information regarding potential conflicts of

interest of the Company’s advisors.

        47.        The Prospectus states that:

        TPH has previously provided services to WildHorse, The Carlyle Group L.P.
        (“Carlyle”) (which owned approximately 24% of the WildHorse common stock on
        an as-converted basis as of the date of TPH’s opinion), Carlyle’s majority-
        controlled affiliates and portfolio companies (collectively, the “Carlyle Related
        Entities”), NGP (which owned approximately 44% of the WildHorse common
        stock as of the date of TPH’s opinion) and NGP’s majority-controlled affiliates and
        portfolio companies (collectively, the “NGP Related Entities”) on unrelated matters
        for which TPH has received compensation during the two years prior to the date of
        TPH’s opinion, including serving as an underwriter in connection with
        WildHorse’s initial public offering in 2016. In the two years prior to the date of
        TPH’s opinion, TPH and its affiliates received aggregate fees in connection with
        such services of approximately $600,000 from WildHorse and less than
        $2,000,000, in the aggregate, from Carlyle, the Carlyle Related Entities, NGP and
        the NGP Related Entities.

However, the Prospectus fails to disclose the timing and nature of such services.

        48.        Similarly, the Prospectus provides:

        In the two years prior to the date of Morgan Stanley’s opinion, Morgan Stanley has



                                                    8
  Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 9 of 13 PageID #: 9




       provided financing services for Chesapeake and has received fees in connection
       with such services in the range of $1 million to $5 million. In addition, in the two
       years prior to the date of Morgan Stanley’s opinion, Morgan Stanley has provided
       financial advisory and financing services to Carlyle and the Carlyle Related Entities
       and has received fees in connection with such services in the range of $50 million
       to $70 million.

However, the Prospectus fails to disclose the timing and nature of such services, as well as whether

Morgan Stanley has provided past services to WildHorse or its affiliates.

       49.     Additionally, the Prospectus fails to disclose the terms of the engagement

agreement entered into by the Company and its additional financial advisor, Guggenheim

Securities, LLC (“Guggenheim”). Among other things, the Prospectus fails to disclose the amount

of compensation Guggenheim received or will receive in connection with its engagement. The

Prospectus also fails to disclose whether Guggenheim has performed past services for any parties

to the Merger Agreement or their affiliates, as well as the timing and nature of such services and

the amount of compensation received by Guggenheim for such services.

       50.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       51.     Third, the Prospectus fails to disclose whether the Company entered into any non-

disclosure agreements that contained standstill and/or “don’t ask, don’t waive” provisions that are

or were preventing the counterparties from submitting superior offers to acquire the Company.

       52.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       53.     The omission of the above-referenced material information renders the Prospectus

false and misleading, including, inter alia, the following sections of the Prospectus: (i) Background



                                                 9
 Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 10 of 13 PageID #: 10




of the Merger; (ii) Recommendations of the WildHorse Board of Directors and WildHorse’s

Reasons for the Merger; (iii) Opinion of Tudor Pickering Holt & Co Advisors LP, WildHorse’s

Financial Advisor; (iv) Opinion of Morgan Stanley & Co. LLC, WildHorse’s Financial Advisor;

(v) Certain Chesapeake Unaudited Prospective Financial and Operating Information; and (vi)

Certain WildHorse Unaudited Prospective Financial and Operating Information.

       54.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and WildHorse

       55.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       56.     The Individual Defendants disseminated the false and misleading Prospectus,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. WildHorse is liable as the issuer

of these statements.

       57.     The Prospectus was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Prospectus.

       58.     The Individual Defendants were at least negligent in filing the Prospectus with

these materially false and misleading statements.

       59.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder will consider them important in deciding how to vote on the

Proposed Transaction. In addition, a reasonable investor will view a full and accurate disclosure



                                                 10
 Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 11 of 13 PageID #: 11




as significantly altering the total mix of information made available in the Prospectus and in other

information reasonably available to stockholders.

       60.     The Prospectus is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       61.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       62.     Because of the false and misleading statements in the Prospectus, plaintiff and the

Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
                 Against the Individual Defendants and Chesapeake Energy

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants and Chesapeake Energy acted as controlling persons of

WildHorse within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or directors of WildHorse and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Prospectus, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       65.     Each of the Individual Defendants and Chesapeake Energy was provided with or

had unlimited access to copies of the Prospectus alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.




                                                 11
 Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 12 of 13 PageID #: 12




       66.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Prospectus contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Prospectus.

       67.     Chesapeake Energy also had direct supervisory control over the composition of the

Prospectus and the information disclosed therein, as well as the information that was omitted

and/or misrepresented in the Prospectus.

       68.     By virtue of the foregoing, the Individual Defendants and Chesapeake Energy

violated Section 20(a) of the 1934 Act.

       69.     As set forth above, the Individual Defendants and Chesapeake Energy had the

ability to exercise control over and did control a person or persons who have each violated Section

14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of

their positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                  12
 Case 1:19-cv-00022-CFC Document 1 Filed 01/04/19 Page 13 of 13 PageID #: 13




       C.      Directing the Individual Defendants to disseminate a Prospectus that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: January 4, 2019                              RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   13
